
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5458
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Truth in Lending Act and the
		  Higher Education Act of 1965 to require additional disclosures and protections
		  for students and cosigners with respect to student loans, and for other
		  purposes.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Christopher Bryski Student Loan
			 Protection Act and Christopher’s Law.
			(b)FindingsThe
			 Congress finds the following:
				(1)There is no
			 requirement for Federal or private educational lenders to provide information
			 with respect to creating a durable power of attorney for financial
			 decisionmaking in accordance with State law to be used in the event of the
			 death, incapacitation, or disability of the borrower or such cosigner (if
			 any).
				(2)No requirement
			 exists for private educational lenders’ master promissory notes to include a
			 clear and conspicuous description of the responsibilities of a borrower and
			 cosigner in the event the borrower or cosigner becomes disabled, incapacitated,
			 or dies.
				(3)Of the 1,400,000
			 people who sustain a traumatic brain injury each year in the United States,
			 50,000 die; 235,000 are hospitalized; and 1,100,000 are treated and released
			 from an emergency department.
				(4)It is estimated that the annual incidence
			 of spinal cord injury, not including those who die at the scene of an accident,
			 is approximately 40 cases per 1,000,000 people in the United States or
			 approximately 12,000 new cases each year. Since there have not been any overall
			 incidence studies of spinal cord injuries in the United States since the 1970s,
			 it is not known if incidence has changed in recent years.
				(5)In the 2007–2008 academic year, 13 percent
			 of students attending a 4-year public school, and 26.2 percent of students
			 attending a 4-year private school, borrowed monies from private educational
			 lenders.
				(6)According to Sallie Mae, in 2009, the
			 number of cosigned private education loans increased from 66 percent to 84
			 percent of all private education loans.
				2.Additional
			 student loan protections
			(a)In
			 generalSection 140 of the
			 Truth in Lending Act (15 U.S.C. 1650) is amended by
			 adding at the end the following new subsection:
				
					(f)Additional
				protections relating to death or disability of borrower or cosigner of a
				private education loan
						(1)Obligation to
				discuss durable power of attorneysIn conjunction with—
							(A)any student loan counseling, if any,
				provided by a covered educational institution to any new borrower and cosigner
				(if any) at the time of any loan application, loan origination, or loan
				consolidation, or at the time the cosigner assumes responsibility for
				repayment, the institution shall provide information with respect to creating a
				durable power of attorney for financial decisionmaking, in accordance with
				State law; and
							(B)any application for a private education
				loan, the private educational lender involved in such loan shall provide
				information to the borrower, and cosigner (if any), concerning the creation of
				a durable power of attorney for financial decisionmaking, in accordance with
				State law, with respect to such loan.
							(2)Clear and
				conspicuous description of cosigner’s obligationIn the case of any private educational
				lender who extends a private education loan for which any cosigner is jointly
				liable, the lender shall clearly and conspicuously describe, in writing, the
				cosigner’s obligations with respect to the loan, including the effect the
				death, disability, or inability to engage in any substantial gainful activity
				of the borrower or cosigner (if any) would have on any such obligation, in
				language that the Board determines would give a reasonable person a reasonable
				understanding of the obligation being assumed by becoming a cosigner for the
				loan.
						(3)Model
				formsThe Board shall publish model forms under section 105
				for—
							(A)the information required under paragraph
				(1) with respect to a durable power of attorney for financial decisionmaking,
				for each State (and such model forms under this subparagraph shall be uniform
				for all States to the greatest extent possible); and
							(B)describing a
				cosigner’s obligation for purposes of paragraph (2).
							(4)Definition of
				death, disability, or inability to engage in any substantial gainful
				activityFor the purposes of
				this subsection with respect to a borrower or cosigner, the term death,
				disability, or inability to engage in any substantial gainful
				activity—
							(A)means any
				condition described in section 437(a) of the Higher Education Act of 1965
				(20 U.S.C.
				1087(a)); and
							(B)shall be
				interpreted by the Board in such a manner as to conform with the regulations
				prescribed by such Secretary of Education under section 437(a) of the Higher
				Education Act of 1965 (20 U.S.C. 1087(a)) to the fullest
				extent practicable, including safeguards to prevent fraud and
				abuse.
							.
			(b)DefinitionsSubsection (a) of section 140 of the Truth
			 in Lending Act (15
			 U.S.C. 1650(a)) is amended by adding at the end the following
			 new paragraphs:
				
					(9)Durable power of
				attorneyThe term durable power of attorney—
						(A)means a written
				instruction recognized under State law (whether statutory or as recognized by
				the courts of the State), relating to financial decisionmaking in cases when
				the individual lacks the capacity to make such decisions; or
						(B)has the meaning
				given to such term in the Uniform Durable Power of Attorney Act of 2006 and
				sections 5-501 through 5-505 of the Uniform Probate Code, as in effect in any
				State.
						(10)CosignerThe term cosigner—
						(A)means any
				individual who is liable for the obligation of another without compensation,
				regardless of how designated in the contract or instrument;
						(B)includes any
				person whose signature is requested as condition to grant credit or to forebear
				on collection; and
						(C)does not include a
				spouse of an individual referred to in subparagraph (A) whose signature is
				needed to perfect the security interest in the
				loan.
						.
			3.Federal student
			 loansSection 485(l)(2) of the
			 Higher Education Act of 1965 (20 U.S.C. 1092(l)(2)) is amended by
			 adding at the end the following:
			
				(L)Information on the conditions required to
				discharge the loan due to the death, disability, or inability to engage in any
				substantial gainful activity of the borrower in accordance with section 437(a),
				and an explanation that, in the case of a private education loan made through a
				private educational lender, the borrower, the borrower’s estate, and any
				consigner of a such a private education loan may be obligated to repay the full
				amount of the loan, regardless of the death or disability of the borrower or
				any other condition described in section 437(a).
				(M)The model form for the State in which the
				institution is located with respect to durable power of attorneys published by
				the Board of Governors of the Federal Reserve System in accordance with
				subsection (f)(3)(A) of section 140 of the Truth in Lending Act (15 U.S.C. 1650)
				and, in the case of a borrower who is not a resident of the State in which the
				institution is located, information on how to access such model form for the
				State in which the borrower is a
				resident.
				.
		
	
		
			Passed the House of
			 Representatives September 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
